DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 	All of the nonstatutory double patenting rejections are maintained.
	The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minor (US 2006/0243944) is maintained.
	The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor (US 2006/0243944) is maintained.
Double Patenting
Claims 27-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,308,853 (the parent). 


    PNG
    media_image1.png
    349
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    408
    media_image2.png
    Greyscale

Patent claim 18 provides that the heat transfer fluid may be:

    PNG
    media_image3.png
    42
    397
    media_image3.png
    Greyscale


Claims 27-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9.359,540. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image4.png
    83
    408
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    403
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    157
    406
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    286
    392
    media_image7.png
    Greyscale

	Patent claim 16 is directed to a process for lowering the GWP of the final heat transfer fluid.  Patent claim 17 further provides that the process may involve the presently elected mixture of difluoromethane, pentafluoroethane, and 2,3,3,3-tetrafluoropropene. 
The patent claims do not appear to provide for the flammability as presently claimed.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  
Claims 27-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,057,010. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image8.png
    70
    402
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    390
    402
    media_image9.png
    Greyscale

Patent claim 11 is directed to a process for lowering the GWP of the final heat transfer fluid.  Patent claim 12 further provides that the process may involve the presently elected mixture of difluoromethane, pentafluoroethane, and 2,3,3,3-tetrafluoropropene. 
The patent claims do not appear to provide for the flammability as presently claimed.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  
Claim Rejections - 35 USC §§ 102 and 103
Claims 27-30 and 32-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minor (US 2006/0243944), as evidenced by Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739).


    PNG
    media_image10.png
    54
    504
    media_image10.png
    Greyscale

The reference does not appear to explicitly teach the flammability as presently claimed. Still, the reference teaches the reduction of flammability levels [0187, 0207].  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II. 
Further with respect to claim 32, Minor teaches use for in refrigeration and air conditioning systems [0003], which of course involves a circuit at least partially contained in an enclosed environment with air.
With respect to claims 33-37, lower relative humidities are well documented.  Relative Humidity Averages from 1961 to 1990 show that cities such as Denver, Colorado, and Las Vegas, Nevada, and Phoenix, Arizona have relative humidities as low as 20% [2, 3].  The Climate of Death Valley, California, indicates that relative humidity may be as low as 5% [1737:a].  The presently claimed methods would be used in those areas as well.
Based on the foregoing, the reference is considered to be anticipatory.
Claims 27-30 and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor (US 2006/0243944) in view of Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739).
Minor is discussed above.
It might be argued, though not persuasively, that “picking and choosing” is required to arrive at the presently claimed process.


    PNG
    media_image10.png
    54
    504
    media_image10.png
    Greyscale

With respect to claims 33-37, lower relative humidities are well documented.  Relative Humidity Averages shows that cities such as Denver, Colorado, and Las Vegas, Nevada, and Phoenix, Arizona have relative humidities as low as 20% [2, 3].  The Climate of Death Valley, California, indicates that relative humidity may be as low as 5% [1737:a].  The presently claimed method would be used in those areas as well.
It would have been obvious for a method of reducing the GWP of a heat transfer fluid, as taught by Minor, with the other (modified) heat transfer fluid presently claimed and elected, as also taught by Minor, because the reference is directed to a method for reducing the GWP and flammability of a heat transfer fluid.  It also would have been obvious to employ the method in low relative humidity areas such as Denver, Colorado, Las Vegas, Nevada, Phoenix, Arizona, and Death Valley, California. “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed October 28, 2020, have been carefully considered but not found to be persuasive.  With respect to the double patenting rejections, the applicant 
With respect to the rejections under 35 USC 102 and 103 over Minor, the applicant argues that “(p)roviding a refrigerant composition that meets the demands of lower GWP as compared to current refrigerants is not the same as a method for reducing the GWP of an initial  fluid composition.”  To the extent understood, the argument is not persuasive.  As discussed in the previous Office Action and repeated above, Minor teaches a method for reducing the GWP of a heat transfer fluid by replacing an initial heat transfer fluid with another (modified) heat transfer fluid.  A method for reducing GWP by replacing an initial heat transfer fluid with another reads on a method for reducing the GWP of an initial heat transfer fluid.
The applicant’s urging that the rejections are based on “a posteriori assertion” is not understood.  As discussed in the previous Office Action and repeated above, Minor teaches:

    PNG
    media_image10.png
    54
    504
    media_image10.png
    Greyscale

The reference teaches compositions with all three elected components in progressively narrower ranges.  A reference that clearly names the claimed species anticipates the claimed subject matter no matter how many other species are named.  MPEP 2131.02, II.
	The applicant further submits that “Minor is silent regarding the advantage of modifying the proportion of one initial composition in order to achieve a reduced GWP.”  To the extent understood, this submission also is not persuasive.  The reference is directed to the reduction of GWP by replacing one refrigerant composition with another.  Of course the replacement of one composition with another involves the increase in the amount of a component and the decrease in the amount of another.
	 The Reply After Final Rejection, filed March 11, 2021, has been carefully considered but not found to be persuasive.

The applicant urges that there is no suggestion in Minor that the flammability of the new composition should be measured and analyzed in a defined humidity environment before knowing whether the composition is acceptable or not. However, claims 27-30 do not require that the composition actually be "measured and analyzed" as such. 
	The Amendment and Remarks, filed April 9, 2021, have been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
	The applicant defers filing a Terminal Disclaimer.  The nonstatutory double patenting rejections are maintained in the interim. 
	With respect to the rejection under 35 USC 102 over Minor and to the extent understood, the applicant appears to argue that the reference fails to teach the reduction of ozone depletion, GWP, and flammability in low humidity environments.  As discussed above, however, Minor teaches the reduction of ozone depletion, GWP, and flammability.  Evidence also has been cited to show that certain areas have lower relative humidities.  The method would be used in those areas as well and meet the present claim limitations.
With respect to the rejection under 35 USC 103 over Minor and to the extent understood, the applicant appears to assert that Minor had no consideration of flammability or humidity.  As discussed above, however, the reference teaches the reduction of flammability levels [0187, 0207].  Relative Humidity Averages shows that cities such as Denver, Colorado, and Las 
The applicant urges that solving the problem of reducing GWP of refrigerant compositions would require experimenting with each of the numerous examples listed in Minor until a satisfactory result regarding the GWP is obtained.  The relevance of the urging is not understood.  Minor teaches the presently elected composition as well as reduced GWP.
The applicant states that there is no suggestion that the flammability of the new composition should be measured and analyzed in a defined humidity environment before knowing whether the composition is acceptable or not.  However, the present claims do not appear to require that the composition actually be “measured and analyzed” as such.  Further with respect to newly added claims 32-37, the prior art already documents the well-known fact that that areas have low relative humidities.  Of course refrigeration and air conditioning occur in at least partially enclosed environments with air.
Other Prior Art
The following references also involve mixtures of 2,3,3,3-tetrafluoroprpene (HFO-1234yf), difluoromethane (HFC-32), and pentafluoroethane (HFC-125) for reducing GWP:  US 2013/0145778, US 2012/0097885, and  US 2009/0314015.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765